﻿You have the delicate task, Mr. President, of presiding over the Assembly's work at a particularly sensitive time in the history of international relations. We assure you of our delegation's support; we know that we may have full confidence in you in view of your diplomatic talents and your experience. Your country and mine enjoy particularly good relations in a variety of fields, a clear sign of solid friendship and shared interests. I should also like. Sir, to express our great satisfaction with the work of your predecessor, Mr. Guido De Marco, in his conduct of the proceedings of the forty-fifth session.
We greet and welcome all those States that have just joined the community of the United Nations the Democratic People's Republic of Korea, the Republic of Korea, the Republic of the Marshall Islands, the Federated States of Micronesia, the Republic of Latvia, the Republic of Estonia and the Republic of Lithuania.
I also wish to express our whole-hearted appreciation of the Secretary-General's role at the head of our Organization. His patient and calm determination has given the United Nations a solid basis and enhanced its credibility.
Burkina Paso, with a population of a little Mora than 9 million and covering 274,000 square kilometres of land-locked territory, desires en equal voice with others in the concert of nations in raising questions and making proposals.
The past 24 months have changed the international scene. Everywhere we hear appeals for cooperation and praise for the rapid change through which we are living. We are told that we are no longer in an era of outspoken demands. Bather, it is a time of conciliation and dialogue, because the forces at work seek not confrontation but the establishment of a new world order based on respect for human rights. That, briefly, is the background to our work.
However, the after-effects and consequences of the East-West rivalry as well as its internal dynamics, for good or ill, continue to affect various regions of the world.
We are also witnessing the phenomena of fusion and fission. While we talk about regrouping, about the formation of largo groups, we see some large groups breaking up. At a time when we extend recognition, on the emergence of new sovereignties, we hear talk of a duty to intervene.
All these ideas are jostling with each other, without any focus on their future. It is natural in any period of major change to see the overturning of ideas and realities and the multiplication of the contradictions inherent in the sudden speeding up of history. Transitions - fraught as they are with those elements - are producing a balance of forces which is shaping the future. The question which arises is to what extent will the vast majority of mankind benefit from this evolution?
Distressing events and upheavals are convulsing southern Africa. The apartheid of the Pretoria regime continues to jeopardise the economic health and stability of the front-line States. A particularly heavy price is being paid by Mozambique. RENAMO continues its grim work of sabotage and destruction; and it is impeding the talks which have begun. Burkina Faso recognizes the merit of the Mozambican authorities in continuing on the path of a negotiated settlement and a resumption of the negotiations and we wish to express our feelings of encouragement and solidarity to the people of Mozambique.
In Angola, the Alvor Agreements, with the cooperation of all countries, both inside and outside the subregion, must quite clearly improve the situation and promote peace.
In South Africa, we must welcome the abolition by Mr. de Klerk of the legislative pillars of apartheid. However, one of the bases of apartheid remains, namely its current Constitution. Also, we must deplore the manoeuvres of the Pretoria regime culminating in the violence which we have all helplessly witnessed in recent months. The international community - all ton familiar with those abominable methods - must maintain sanctions in order to accelerate the process of eliminating apartheid. Thus, Burkina Faso supports the continuation of negotiations in South Africa with a view to adopting the provisional measures necessary to create a totally democratic South Africa. In this spirit, together with the Non-aligned Movement, we support the idea of a democratically elected constituent assembly.
In West Africa, in the case of Liberia, the Yamoussokro Summit of 16 September is just one more effort undertaken by the Committee of Mediation and the Committee of Five, strongly supported by Burkina Faso within the framework of the implementation of the peace plan put forward by the Economic Community of West African States, to restore peace and to hold free and fair elections.
In Western Sahara, for the long process which began after the Spanish disengagement to succeed, we invite all parties to cooperate with the United Nations in order to hold a self-determination referendum after they have accepted the cease-fire of 6 September.
In the horn of Africa, tireless efforts must be continued and encouraged to bring about peace and stability in Somalia. Neighbouring Ethiopia has embarked upon a process of reconciliation and transition whose objective is the establishment of a lasting peace in democracy and justice.
In Rwanda, we hope that the efforts begun by the subregion and by the Organisation of African Unity (OAU) to bring about a negotiated and peaceful settlement will be successful.
In Central America, the conflicts which were of concern to us at previous sessions have been eased or solved. We support the efforts of the Secretary-General in El Salvador. We also welcome efforts undertaken in the region to make of it a zone of peace, freedom, democracy and development.
In Asia, the most recent developments in Cambodia are encouraging and positive and we urge all the parties to continue along this path in order to bring about a rapid, negotiated and peaceful settlement.
Similarly, we support the initiatives of the Secretary-General to bring about an overall political settlement in Afghanistan.
We also support the peaceful and independent reunification of North and South Korea on the basis of their joint communique of 4 July 1972. Once again, we bid them welcome hare. Kuwait has been liberated. At the time, we all condemned the invasion and we welcome the return of the Kuwaiti authorities and the restoration to the Kuwaiti people of its rights and prerogatives.
The sufferings they endured have left a very deep mark on the region and the work of reconciliation should be persistent and sustained. War is always horrible. Its ravages make no distinction between victims and aggressors. The first victims are always women and children. The conflict in the Gulf was no exception. It occurred at a time when East-West confrontation was fading and international relationships were being re-defined. Its beginning, development and conclusion, at both the military and political levels, has clearly changed the structure of international relations. The notion of a new world order had been mentioned long before 2 August 1990. However, at this time what do we know of its shape and its content? Have the Security Council and the United Nations - mobilised as never before - really lived up to the expectations of the international community? If so, are we entitled to expect the same determination, the same effectiveness, the same seal in solving present or future problems? Will the new world order be based on the universal message of the Charter or on the harsh and selective realities of the international balance of forces? In the circumstances, what is to be the role of the have-nots - the immense multitude of people who are suffering from hunger, thirst, ignorance and diaease7 In a word, are these unfortunates to remain outside or are they to enter our family house so that we can all sit down together as brothers, to share and to grow together?
If there is one part of the world which is troubled, if there is one region of the world which is torn apart, it is the Middle East which enjoys this doubtful privilege.
The questions which are still being asked when we examine the Palestinian question are: How can those who have suffered from the lack of a homeland in all conscience deny others the right to a homeland? How, today, can it be possible to confiscate from people land on which they have lived uninterruptedly for centuries to give it to new arrivals and to claim that the former are not really in their rightful homes? How can one want for oneself what one does not want for others? The United Nations Charter contains principles which repudiate this mode of thought and conduct.
That is why the United Nations has adopted the principle of an international peace conference for the Middle East, not to complicate matters but rather to lay down the foundations of a just and lasting peace. We cannot stifle the voice of a people fighting for its rights and if Burkina Faso today associates itself with other Members of the United Nations in bidding a warm welcome to Latvia, Estonia and Lithuania, it is because a hiatus of 51 years has done nothing to dampen their national ardour or to erode the reality of their rights. And the same can be said for the fierce determination of the Palestinian people. Burkina Faso believes that the concessions made by the Palestine Liberation Organisation (PLO) three years ago deserve a response other than that of intransigence and rejection. He see that initiatives are under way to resolve the Middle East situation and we encourage them because they may lead to a just, lasting and fair peace which would take account of the fundamental rights of all parties.
Lebanon itself is emerging from a long and troubled period and we welcome these positive developments with a view to national reconciliation and the restoration of its sovereignty and territorial integrity. A tragedy is unfolding in Yugoslavia, where a civil war has begun. We can only deplore this tragedy, which has affected the Movement of Non-Aligned Countries as a symbol and in its European region. Non-alignment was a repudiation of the East-West confrontation and its consequences. This confrontation is yielding to ever more open cooperation. Yugoslavia, a pioneer country, has been stricken at the moment of rapprochement.
Between fusion and fission, Europe is moving towards economic integration and a redrawing of political lines. The essence of this lies in the will of the peoples, while survival depends upon the solidarity of people and on an international system based on justice and equity. That system should be based on human rights and political pluralism.
The 9 million citizens of my country belong to the multitude of the South. The aspirations of North and South are the same: dignity and security. Human rights are indivisible and to strive for them is the most noble and fruitful thing one can do for humanity, because, beyond talk and manipulation, there is the clear and concrete affirmation that it is indeed the human person that is most important.
When the international community rose up against apartheid, it was defending human rights. When the Non-Aligned Movement fought colonialism, it was defending human rights. When certain nations were colonising territories during the last century, they were claiming to put into practice a certain idea of human rights: their "civilising mission". When certain regions of the world are accused of corruption and the flagrant violation of the rights of the individual, very often those in the South who are corrupted have their counterparts and corrupters in the North, and sometimes vice versa, for such is the balance of the world.
If the world is changing, it must change for the better. The risk we all run is that of seeing a re-emergence of dangerous behaviour in the guise of Innocent or consensual ideas. He must not allow the "civilising mission" and human rights to be two sides of the same coin. In other words, the same protagonists must not be allowed in different costumes to act as they did in the past, forcing their way in all good conscience into our societies, which are no better or worse than their own but simply more vulnerable. Yesterday, encroachment took place in the guise of the civilising mission. Today, we must fear encroachment on the pretext of human rights.
No one is against human rights, for they are inherent in humanity itself. To entertain only one partial and fragmentary vision of human rights is tantamount to condemning humanity to exploitation and deprivation. The right to development, to food, to a roof over one's head, to basic health care and to education are all parts of human rights as well. Supporting this without recognising and accepting the fundamental nature of the rights of the individual would obviously be an imperfect way of defining and solving the problem. Similarly, to stress the rights of the individual while confining oneself solely to defending them is to refuse to see the world as it is today.
All that follows flows from what preceded it. Political pluralism is one form of democracy. Democracy can be political pluralism, but more is needed. That something more is the basis of democracy and overlaps with the rights I have just mentioned. A structurally unfavourable economic environment and a bad economic and social domestic situation are not the soil in which democracy flourishes. Burkina Faso believes that it is axiomatic today that the marriage between democracy and development is indissoluble, linked as these two elements are through permanent interaction. Unfortunately, however obvious it may be, this axiom has not produced its logical consequences.
Thus, the deterioration of the economic situation of Africa, together with its growing marginalization, has condemned 500 million people to stagnation, regression and continuing impoverishment. The 1980a were a lost decade in which the number of least developed countries increased from 28 to 42, the highest proportion of which were African.
Africa's external debt is an extremely heavy burden. This debt has increased to the present level of f270 billion. Debt servicing in Africa itself represents on the average more than 25 per cent of export earnings. In some countries of the continent, 100 per cent of export earnings are spent in this way. We should note that 85 to 95 per cent of African exports are primary commodities whose prices is constantly on the decline.
In 1980, the United Nations adopted a Programme of Action for African Economic Recovery and Development. Five years later, in spite of policies pursued and reforms undertaken by African countries despite their social and political costs, the industrialised countries have not made the contribution they promised. The consensus at the time described the African economic crisis as essentially structural, requiring for its solution a long-term process undertaken by both the African and the donor countries. The developed countries and international financial institutions were supposed to make a greater contribution not only in terms of an increase in financial flows but also in the terms and conditions of this assistance. But they have not done so. To continue on this path is to condemn Africa to a decade even worse than the 1980s.
In this regard, we support the proposal of the Secretary-General to convene an international conference on the financing of development. The Economic and Social Council has followed up on this proposal and invited the General Assembly to examine it at its current session. Similarly, we welcome the decision of the Japanese Government to organise an international conference in 1993 on development in Africa with the participation of African heads of State. For our part, the signing of the Treaty establishing the Pan-African Economic Community reflects our wish to bring about economic integration in order to meet current and future challenges.
Burkina Faso has always stressed and continues to stress the importance of international cooperation based on justice and solidarity. Whether that cooperation is South-South or North-South, its goal must be to obtain balanced economic growth and development for all. That goal will not be achieved if there is no adequate support for development strategies and if we continue to see such protectionist practices on the part of the North as the Uruguay Round.
It therefore seems to us that it is of the utmost importance to reconcile human rights and the right to development in a period as crucial as that of the transition towards democracy. Upon this depends the success of the whole process under way in our countries. In this regard, on 2 June 1991, the people of Burkina Faso adopted by referendum a constitution which now governs the life of the nation. The process begun will be continued until the establishment of new institutions following pluralistic and free elections on 1 December 1991 for the presidency and on 12 January 1992 for the legislative assembly.
With regard to the environment, on the eve of the Brazil 1992 Conference, no one any longer questions the reality and gravity of the threat hanging over our planet because of the deterioration of our environment. We all know, developed and developing countries alike, that the developed countries by far bear the greatest responsibilities in the process of degradation. The series of preparatory meetings which have gone on since the adoption of resolution 44/228 of 22 December 1989, on the convening of the Rio de Janeiro Conference, demonstrates the awareness of the States and regions of the world.
Measures have now been taken locally by certain countries on the basis of the recommendations stemming from those preparatory meetings. That is the case with my own country, Burkina Faso. However, the more we think about it, it is becoming clear that the restoration and preservation of the environment is a long-term task, not to say a permanent task, and that will require enormous human, material, technological and financial resources which, for the most part, are beyond the range of our weak economies. Only joint action by North and South can succeed in meeting the task.
Before concluding I should like to reassert the conviction of Burkina Faso that most of the problems of our world can be solved only by dialogue and negotiation between developed and developing countries with a view to bringing about specific solutions through a multilateral approach to these problems.
The United Nations today numbers 166 Members which have ratified the Charter. The ideals of 1945 are still applicable today, although the world has changed a great deal. It is time to take another look not only at the goals but also at the kind of response that the Organization can give to the questions of the day and to its own functioning. For our part we should like to see an Organisation that is ever more efficient and involved for the greatest good of the greatest number. Never has mankind been so great and also so vulnerable; the world is experiencing both abundance and total destitution. It is time for our Organisation to bring to fruition all its patient and laborious work for the prosperity of mankind, for peace, security and a more just and more humane order.



